DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Status of the Claims
The currently pending claims in the present application are originally-filed claims 1-20.

Information Disclosure Statement
The Information Disclosure Statement (IDS) submitted on 04 February 2022 complies the provisions of 37 CFR 1.97. Accordingly, the IDS is being considered by the examiner.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


	Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. The paragraphs below provide rationales for the rejection, with the rationales being based on the multi-step subject matter eligibility test outlined in MPEP 2106.
	Step 1 of the eligibility analysis involves determining whether a claim falls within one of the four enumerated categories of patentable subject matter recited in 35 USC 101. (See MPEP 2106.03(I).) That is, Step 1 asks whether a claim is to a process, machine, manufacture, or composition of matter. (See MPEP 2106.03(II).) The “system” of claims 1-8 constitutes a machine under 35 USC 101, the “system” of claims 9-14 also constitutes a machine under the statute, and the “non-transitory computer-readable storage media” of claims 15-20 constitutes a manufacture under the statute. Accordingly, claims 1-20 meet the criteria of Step 1 of the eligibility analysis. The claims, however, fail to meet the criteria of subsequent steps of the eligibility analysis, as explained in the paragraphs below.
	The next step of the eligibility analysis, Step 2A, involves determining whether a claim is directed to a judicial exception. (See MPEP 2106.04(II).) This step asks whether a claim is directed to a law of nature, a natural phenomenon (product of nature) or an abstract idea. (See id.) Step 2A is a two-prong inquiry. (See MPEP 2106.04(II)(A).) Prong One and Prong Two are addressed below.
	In the context of Step 2A of the eligibility analysis, Prong One asks whether a claim recites an abstract idea, law of nature, or natural phenomenon. (See MPEP 2106.04(II)(A)(1).) Using independent claim 1 as an example, the claim recites the following abstract idea limitations:
“Delivery management” “comprising” the elements listed below.
“Communicate with a plurality of merchants and with a plurality of deliverers.”
“Perform operations comprising” the elements listed below.
“Receive a plurality of merchant data sets, wherein each merchant data set of the plurality of merchant data sets comprises one or more merchant attributes.”
“Receive a plurality of deliverer data sets, wherein each deliverer data set of the plurality of deliverer data sets comprises one or more deliverer attributes.”
“Generate a plurality of fleets, wherein each fleet comprises at least one merchant and at least one deliverer, and further wherein a first fleet is delineated from a second fleet according to at least one of a fleet attribute.”
“Assign each of the plurality of merchants to one or more fleets according to one of (i) a first input from a user or (ii) a first or a second merchant attribute.”
“Assign each of the plurality of deliverers to either the first fleet or the second fleet, wherein an assignment of each deliverer is based on either (i) a second input from the user or (ii) a first driver attribute.”
“Receive a first delivery task generated by a first merchant, wherein the first delivery task defines a set of delivery task attributes.”
“Determine an availability status of each deliverer in the first fleet, wherein the first fleet comprises the first merchant and one or more deliverers assigned to the first fleet.”
“Initiate a selection process, the selection process comprising” elements listed below.
“Determining a plurality of available deliverers in the first fleet.”
“Identifying one or more deliverers, from the plurality of available deliverers in the first fleet, wherein the one or more deliverers possess attributes that equal or exceed the set of delivery task attributes.”
“Allocating the first delivery task to a first deliverer from the plurality of available deliverers in the first fleet based on either a third input from the user.”
“Receive an acceptance of the first delivery task from the first deliverer.”
“Monitor an execution of the first delivery task.”
“Receive a first delivery task assessment from one or more of the first merchant, the first deliverer, a recipient of the first delivery task.”
“Store first delivery task allocation, execution, and assessment data.”
“Generate a delivery management report for the first delivery task to the user.”
	The above-listed limitations of independent claim 1, when applying their broadest reasonable interpretations in light of their context in the claim as a whole, fall under enumerated groupings of abstract ideas outlined in MPEP 2106.04(a). For example, limitations of the claim can be characterized as: commercial or legal interactions, including sales activities or behaviors (e.g., delivery being a part of an overall sales workflow) and business relations (e.g., interactions between users, fleets, and deliverers doing business together); and managing personal behavior or relationships or interactions between people, including social activities (e.g., interactions between users, fleets, and deliverers doing business together), and following instructions (e.g., almost all of the claimed steps outlining a workflow to be followed by one or more entities), and thus, limitations fall under the certain methods of organizing human activity grouping of abstract ideas. (See id.) Limitations of the claim also can be characterized as concepts performed in the human mind, including observation (e.g., the claimed “receive” steps), evaluation (e.g., the claimed “generate a plurality of fleets), judgment (e.g., the claimed “determine” steps), and opinion (e.g., the claimed “first delivery task assessment”), and thus, limitations fall under the mental processes grouping of abstract ideas. (See id.) The claimed “store” step covers use of human memory (mental processes). The claimed “generate a delivery management report” step covers a mental step assisted with pen and paper, or alternatively, constitutes an additional element (see below).Accordingly, for at least these reasons, claim 1 fails to meet the criteria of Step 2A, Prong One of the eligibility analysis.
	In the context of Step 2A of the eligibility analysis, Prong Two asks if the claim recites additional elements that integrate the judicial exception into a practical application. (See MPEP 2106.04(II)(A)(2).) Continuing to use independent claim 1 as an example, the claim recites the following additional element limitations:
The claimed “delivery management” is performed by “A” “system.”
The claimed “communicate” is performed using “one or more network interfaces.”
“One or more data processors coupled to the one or more network interfaces.”
Using “a computer-readable storage medium storing instructions that when executed by the one or more data processors, cause the one or more data processors” for the claimed “perform operations.”
Receiving input from “a delivery management engine.”
“Generate a delivery management report for the first delivery task to the user.” As explained above in the discussion of abstract idea elements, this particular claimed step, under an alternative interpretation of the claim limitations, constitutes an additional element rather than an abstract idea element.
	The above-listed additional element limitations of independent claim 1, when applying their broadest reasonable interpretations in light of their context in the claim as a whole, are analogous to: mere automation of manual processes (e.g., use of the claimed “system,” “network interfaces,” “processors,” computer-readable storage medium,” and “engine”), arranging transactional information on a graphical user interface in a manner that assists traders in processing information more quickly (e.g., the claimed “generate a delivery management report”), which courts have indicated may not be sufficient to show an improvement in computer-functionality (see MPEP 2106.05(a)(I)); a commonplace business method being applied on a general purpose computer (see above comments on the claimed hardware), gathering and analyzing information using conventional techniques (e.g., overall operation of the claimed “system”) and displaying the result (e.g., the claimed “generate a delivery management report” step), selecting a particular generic function for computer hardware to perform from within a range of well-known, routine, conventional functions performed by the hardware (see above comments on the claimed hardware), which courts have indicated may not be sufficient to show an improvement to technology (see MPEP 2106.05(a)(II)); a general purpose computer that applies a judicial exception, such as an abstract idea, by use of conventional computer functions (see above comments on the claimed hardware), and merely adding a generic computer, generic computer components, or a programmed computer to perform generic computer functions (see above comments on the claimed hardware), which do not qualify as a particular machine or use thereof (see MPEP 2106.05(b)(I)); a machine that is merely an object on which the method operates (see above comments on the claimed hardware), which does not integrate the exception into a practical application (see MPEP 2106.05(b)(II)); use of a machine that contributes only nominally or insignificantly to the execution of the claimed method (see above comments on the claimed hardware), which does not integrate a judicial exception (see MPEP 2106.05(b)(III)); receiving or transmitting data over a network, e.g., using the Internet to gather data (e.g., use of the claimed “network interfaces”), storing and retrieving information in memory (e.g., use of the claimed “storage medium”), which courts have recognized as insignificant extra-solution activity (see MPEP 2106.05(d)(II)); and a commonplace business method or mathematical algorithm being applied on a general purpose computer (see above comments on the claimed hardware), and requiring the use of software to tailor information and provide it to the user on a generic computer (e.g., the claimed “generate a delivery management report”), which courts have found to be mere instructions to apply an exception, because they do no more than merely invoke computers or machinery as a tool to perform an existing process (see id.). For at least these reasons, claim 1 fails to meet the criteria of Step 2A, Prong Two of the eligibility analysis.
	The next step of the eligibility analysis, Step 2B, asks whether a claim recites additional elements that amount to significantly more than the judicial exception. (See MPEP 2106.05(II).) The step involves identifying whether there are any additional elements in the claim beyond the judicial exceptions, and evaluating those additional elements individually and in combination to determine whether they contribute an inventive concept. (See id.) The ineligibility rationales applied at Step 2A, Prong Two, also apply to Step 2B. (See id.) For all of the reasons covered in the analysis performed at Step 2A, Prong Two, independent claim 1 fails to meet the criteria of Step 2B. Further, claim 1 also fails to meet the criteria of Step 2B because at least some of the insignificant extra-solution activity of the additional elements also constitute well-understood, routine, conventional activity (see MPEP 2106.05(d)). As a result, claim 1 is rejected under 35 UCS 101 as ineligible for patenting.
	Each of independent claims 9 and 15, while of different scope relative to independent claim 1, recites limitations similar to the limitations recited by independent claim 1. As such, the rationales for rejecting claim 1 as patent ineligible also apply toward rejecting claims 9 and 15 as patent ineligible. It should be noted that, to the extent claims 9 and 15 recite hardware and other technological limitations not found in claim 1, those limitations do not warrant eligibility for at least the same reasons as the additional elements of claim 1 that have been addressed in the Step 2A, Prong Two and Step 2B analyses above. For example, the claimed “execute a machine learning model” constitutes an additional element that entails conventional operation of a general purpose computer or the like, in that a simplistic machine learning model merely involves a computer performing classification, regression, and the like. While machine learning models may, in some instances, be highly complex, no such complexity is recited in claim 15. For all of these reasons, claims 9 and 15 are rejected under 35 USC 101 as ineligible for patenting.
	Claims 2-8, 10-14, and 16-20 depend from one of independent claims 1, 9, and 15. The dependent claims expand upon the limitations introduced by their respective independent claims. The ineligibility rationales applied in the rejection of the independent claims, however, also apply to the dependent claims. Note that while claim 17 recites “a vibration sensor,” it is recited in the alternative, and thus, is not required by the claim. For all of these reasons, claims 2-8, 10-14, and 16-20 also are rejected under 35 USC 101 as ineligible for patenting.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-8 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Pat. App. Pub. No. 2012/0158608 A1 to Arunapuram et al. (“Arunapuram”), in view of U.S. Pat. App. Pub. No. 2019/0019146 A1 to Chraibi et al. (“Chraibi”), and further in view of U.S. Pat. No. 10,163,070 B1 to Phillips et al. (“Phillips”).
Regarding independent claim 1, Arunapuram discloses the following limitations:
“A delivery management system comprising” the elements listed below. Arunapuram discloses, in its abstract, “One embodiment is a fleet dispatch plan optimization system and method that provides a planning and assignment mechanism for assigning shipments of goods, supplies, cargo, or any other type of delivery to a driver and equipment.”
 “One or more data processors.” Arunapuram discloses, in para. [0015], “System 10 also includes a processor 22, coupled to bus 12, for processing information and executing instructions or operations.” See, also, “Bus 12” between “Communication Device 20” and “Processor 22,” in FIG. 1 of Arunapuram.
“A computer-readable storage medium storing instructions that when executed by the one or more data processors, cause the one or more data processors to perform operations comprising” elements listed below. Arunapuram discloses, in para. [0015], “Processor 22 may be any type of general or specific purpose processor. System 10 further includes a memory 14 for storing information and instructions to be executed by processor 22. Memory 14 can be comprised of any combination of random access memory ("RAM"), read only memory ("ROM"), static storage such as a magnetic or optical disk, or any other type of machine or computer readable media.
“Receive a plurality of deliverer data sets, wherein each deliverer data set of the plurality of deliverer data sets comprises one or more deliverer attributes.” Arunapuram discloses, in para. [0018], “database system 30 may store information related to drivers, such as their available hours, locations, restrictions, etc.” Arunapuram discloses, in para. [0021], “Database system 30 may store attributes related to items and container, as well as constraints provided by the transportation management system or a user.” Arunapuram discloses, in para. [0023], “In making the determination, fleet dispatch module 16 is able to adhere to any business constraints or parameters with respect to drivers, equipment, locations, and orders. Business constraints may include, for example, the drivers being domiciled at different locations, each with their own remaining available driving hours and/or work hours in accordance with the Department of Transportation rules and regulations.” Receiving business constraints or parameters of drivers and their equipment, in Arunapuram, reads on the claimed “receive a plurality of deliverer data sets, wherein each deliverer data set of the plurality of deliverer data sets comprises one or more deliverer attributes.”
“Generate a plurality of fleets, wherein each fleet comprises at least one merchant and at least one deliverer, and further wherein a first fleet is delineated from a second fleet according to at least one of a fleet attribute.” Arunapuram discloses, in para. [0004], “The efficient management and assignment of shipments can be complicated by the fact that many companies utilize both private carriers and common carriers to transport their shipments. When companies utilize their own private fleets to transport their own goods, this fleet is referred to as a private carrier. Arunapuram also teaches, in para. [0004], “A private carrier is distinguished from a common carrier whose primary business is the transport of goods.” Arunapuram discloses, in para. [0006], “The computer program is configured to control a processor to perform a process that includes retrieving a list of available drivers and shipments, determining feasibility of assigning one of the drivers to one of the shipments, determining a cost of assigning each of the drivers to each of the shipments, and selecting a lowest cost assignment of a driver to the shipments based on a result of the determining. The drivers may be drivers for the private fleet owned by the company that owns the shipments, or the drivers may be common carrier drivers.” Generating combinations of drivers of private carriers and common carriers for servicing companies, in Arunapuram, reads on the claimed “generate a plurality of fleets, wherein each fleet comprises at least one merchant and at least one deliverer,” wherein the private carriers read on the claimed “fleet comprises at least one merchant” and the common carriers read on the claimed “fleet comprises” “at least one deliverer.” The different carriers for servicing different companies, in Arunapuram, read on the claimed “wherein a first fleet is delineated from a second fleet according to at least one of a fleet attribute.”
“Assign each of the plurality of merchants to one or more fleets according to one of (i) a first input from a user or (ii) a first or a second merchant attribute.” Arunapuram discloses, in para. [0004], “When companies utilize their own private fleets to transport their own goods, this fleet is referred to as a private carrier. Usually companies have their own private carriers even when their primary business is not transportation.” Associating companies with their own fleet of private carriers, in Arunapuram, reads on the claimed “assign each of the plurality of merchants to one or more fleets according to one of (i) a first input from a user or (ii) a first or a second merchant attribute.”
“Assign each of the plurality of deliverers to either the first fleet or the second fleet, wherein an assignment of each deliverer is based on either (i) a second input from the user or (ii) a first driver attribute.” Arunapuram discloses, in para. [0018], “database system 30 may store information related to drivers, such as their available hours, locations, restrictions, etc.” The dispatching of drivers to shipments based on the drivers’ locations, in Arunapuram, reads on the claimed “assign each of the plurality of deliverers to either the first fleet or the second fleet,” wherein drivers at locations near shipment locations form a “fleet.” The dispatching of drivers to shipments based on location, in Arunapuram, reads on the claimed “wherein an assignment of each deliverer is based on either (i) a second input from the user or (ii) a first driver attribute.”
“Receive a first delivery task generated by a first merchant, wherein the first delivery task defines a set of delivery task attributes.” Arunapuram discloses, in para. [0012], “receiving as an input a plurality of shipments of items or goods that need to be assigned.” Arunapuram discloses, in para. [0026], “determining how long it would take the driver to travel to the location(s) of the shipment(s), load the shipment(s) into the equipment (e.g., container or trailer), and then deliver the shipment(s) to their destination(s).” Receiving data about the shipments (e.g., pick-up locations, type of loading, destinations, etc.), in Arunapuram, reads on the claimed “receive a first delivery task generated by a first merchant, wherein the first delivery task defines a set of delivery task attributes.”
“Determine an availability status of each deliverer in the first fleet, wherein the first fleet comprises the first merchant and one or more deliverers assigned to the first fleet.” Arunapuram discloses, in its abstract, “The method may include, for example, receiving as an input a plurality of shipments of items or goods that need to be assigned and a plurality of drivers available to handle the shipments. The drivers can include those from the private fleet or from a common carrier.” Arunapuram discloses, in para. [0006], “retrieving a list of available drivers.” Arunapuram discloses, in para. [0018], “database system 30 may store information related to drivers, such as their available hours.” The generating of the list of available drivers, in Arunapuram, reads on the claimed “determine an availability status of each deliverer in the first fleet.” The grouping of private fleet drivers and common carrier drivers, for handling the company’s shipment, in Arunapuram, reads on the claimed “wherein the first fleet comprises the first merchant and one or more deliverers assigned to the first fleet.”
“Initiate a selection process, the selection process comprising: determining a plurality of available deliverers in the first fleet; identifying one or more deliverers, from the plurality of available deliverers in the first fleet, wherein the one or more deliverers possess attributes that equal or exceed the set of delivery task attributes.” See the passages of Arunapuram that are cited in the immediately preceding bullet point. Arunapuram also discloses, in para. [0026], “FIG. 2 illustrates a flow diagram of one embodiment of a method that may be performed by fleet dispatch module 16. At 200, the method includes retrieving or receiving data from database system 30. The data may include, for example, shipments and drivers. For each possible pair of driver and shipment, the method includes, at 210, checking the feasibility of assigning the driver to the shipment.” The start of the workflow, of FIG. 2 of Arunapuram, reads on the claimed “initiate a selection process.” The identifying of available drivers, in Arunapuram, reads on the claimed “the selection process comprising: determining a plurality of available deliverers in the first fleet.” The considering of driver-shipment pairs, in Arunapuram, reads on the claimed “identifying one or more deliverers, from the plurality of available deliverers in the first fleet.” The determining of the feasibility of assigning drivers to shipments, based on data associated with the drivers and shipments, in Arunapuram, reads on the claimed “wherein the one or more deliverers possess attributes that equal or exceed the set of delivery task attributes.” The feasible threshold, in Arunapuram, reads on the “equal or exceed” limitation.
“Allocating the first delivery task to a first deliverer from the plurality of available deliverers in the first fleet based on either a third input from the user or a delivery management engine.” Arunapuram discloses, in its abstract, “determining, using a simulation engine for example, the most cost effective assignment of one of the drivers to at least one of the shipments.” Using the most cost effective assignment of driver to shipment, based on simulation engine output, in Arunapuram, reads on the claimed “allocating the first delivery task to a first deliverer from the plurality of available deliverers in the first fleet based on” “a delivery management engine.”
Chraibi teaches limitations below of independent claim 1 that do not appear to be explicitly disclosed in their entirety by Arunapuram:
“One or more network interfaces to communicate with a plurality of merchants and with a plurality of deliverers.” Arunapuram discloses, in para. [0015], “System 10 further includes a communication device 20, such as a network interface card or other communications interface, to provide access to a network. As a result, a user may interface with system 10 directly or remotely through a network or any other method.” Chraibi teaches, in para. [0016], “As used herein, the term ‘user’ may refer to either a courier or a requesting party, or any other user of the present invention. In some embodiments, a user may occupy the role of courier, requesting party, or both, or in alternation, at any time, as appropriate to the user's use of the present invention. Additionally, in some embodiments, users may be companies.” Chraibi teaches, in para. [0065], “FIG. 1 illustrates three mobile devices 102, 104, and 106, as well as computing device 112, that incorporate a system for arranging deliveries and ride sharing 101 and are communicatively coupled via a communication network 108.” Chraibi teaches, in para. [0080], “With further reference to FIG. 2, network interface device 210 comprises various components used to transmit and/or receive data over a networked environment such as depicted in FIG. 1.” The use of the network interfaces to facilitate communications between mobile devices of users, in Chraibi, reads on the claimed “one or more network interfaces to communicate with a plurality of merchants and with a plurality of deliverers.”
The claimed “data processors” are “coupled to the one or more network interfaces.” See “DATA BUS 220” between “PROCESSING DEVICE 202” and “NETWORK INTERFACE 210,” in FIG. 2 of Chraibi.
“Receive an acceptance of the first delivery task from the first deliverer.” Chraibi teaches, in para. [0027], “an output interface providing the delivery request to the courier, wherein the output interface is further for receiving a courier acceptance.”
“Monitor an execution of the first delivery task.” Chraibi teaches, in para. [0089], “The monitoring function may receive and process information captured by the courier's device. Non-limiting examples of such information may include real-time or near-real-time location data as mediated by GPS, projected times of arrival or delivery, changes to the delivery request(s), and/or other information relating to one or more aspects of the delivery request, the courier's location, or the courier's progress with respect to the delivery request.”
“Receive a first delivery task assessment from one or more of the first merchant, the first deliverer, a recipient of the first delivery task.” Chraibi teaches, in para. [0091], “acquire evaluations from the courier about the requesting party and the requesting party about the courier 310” and “the review, feedback, or rating system and/or other elements of the evaluation may be initiated during the delivery request's execution or after the delivery request's completion.”
“Store first delivery task allocation, execution, and assessment data.” Arunapuram teaches, in para. [0019], “The memory may also store a fleet dispatch module 16, which can provide the functionality for determining the most optimal assignment of drivers to shipments.” The storing of the module for determining driver assignments, in Arunapuram, reads on the claimed “store first delivery task allocation” “data.” Chraibi teaches, in para. [0051], “the numerous machines shown with examples or described herein include processor(s) and various forms of memory for holding data and instructions.” The storing of the data of paras. [0089] and [0091], of Chraibi, reads on the claimed “store” “execution, and assessment data.”
“Generate a delivery management report for the first delivery task to the user.” Chraibi teaches, in para. [0091], “the evaluation may use a system such as one to five stars, a one-to-ten rating system, in some embodiments in conjunction with a text box, the collection of which is intended to reflect how the subject of the review performed in the estimation of the reviewer.” Generating the evaluation, in Chraibi, reads on the claimed “generate a delivery management report for the first delivery task to the user.”
Chraibi describes, in its abstract, arranging delivery services, similar to the claimed invention and to Arunapuram. It would have been obvious to a person having ordinary skill in the art, before the effective filing date of the claimed invention, to have used the network interface card, of Arunapuram, to perform the facilitating of communications by the network interfaces, of Chraibi, as a means for facilitating communications between multiple parties, as taught by Chraibi (see para. [0069]). It also would have been obvious to a person having ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the assigning of shipments, of Arunapuram, to query the courier for acceptance or denial of delivering the shipment, as in Chraibi, to allow couriers control over their responsibilities, and to permit the identification of acceptable alternative couriers (see para. [0088]). It also would have been obvious to a person having ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the shipping, of Arunapuram, to include the monitoring of deliveries of the shipments, as in Chraibi, to provide updates on courier progress, allowing parties to take additional actions in response, as taught by Chraibi (see paras. [0089] and [0090]). It also would have been obvious to a person having ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the shipment dispatching processes, of Arunapuram, to include the feedback and ratings, of Chraibi, to help users select the most suitable deliverer based on the users’ criteria, as taught by Chraibi (see para. [0108]).
Phillips teaches limitations below of independent claim 1 that do not appear to be explicitly taught in their entirety by the combination of Arunapuram and Chraibi:
“Receive a plurality of merchant data sets, wherein each merchant data set of the plurality of merchant data sets comprises one or more merchant attributes; Arunapuram discloses, in para. [0003], “Companies that sell or deliver goods, as well as operators of fleet vehicles, need to monitor and manage the deployment, location, and routes of their shipments.” Arunapuram discloses, in para. [0005], “Therefore, determining the best way to move or transport goods using the different available resources, vehicles, drivers and/or carriers can pose a significant challenge for companies.” Arunapuram discloses, in para. [0021], “Database system 30 may store attributes related to items and container, as well as constraints provided by the transportation management system or a user.” Arunapuram discloses, in para. [0062], “Embodiments of the invention are not limited to the parameters outlined above and other parameters are supported or can be added.” Data about the companies, including users at the company, in Arunapuram, appear to read on the claimed “merchant data sets” and “merchant attributes.” Due, however, to a lack of detail about the relationship between the companies and the users, Phillips is being cited in case the lack of detail is characterized as a deficiency of Arunapuram. Phillips teaches, in col. 13, ll. 21-23, “scheduling platform 225 may determine the fulfillment time based on product location characteristics. The product location characteristics may specify a variety of information for a particular product location, such as data regarding entities capable of preparing products for delivery, data regarding the availability of the entities, data indicating the products available at the particular product location, or the like.” Receiving of the product location characteristics, of Phillips, reads on the claimed “receive a plurality of merchant data sets, wherein each merchant data set of the plurality of merchant data sets comprises one or more merchant attributes.”
Phillips describes, in its abstract, delivering products, similar to the claimed invention and to the combination of Arunapuram and Chraibi. It would have been obvious to a person having ordinary skill in the art, before the effective filing date of the claimed invention, to have included, as parameters, in the combination of Arunapuram and Chraibi, the product location characteristics, of Phillips, to provide an improved user experience, as taught by Phillips (see col. 3, l. 2 and col. 5, l. 21).
Regarding claim 2, the combination of Arunapuram, Chraibi, and Phillips teaches the following limitations:
“The system of claim 1, wherein the one or more merchant attributes comprise a merchant location and a delivery boundary area.” Arunapuram discloses, in para. [0029], “At 220, the method continues by determining the cost of assigning each of the drivers to each of the shipments. The cost may include, for example, the time it would take the driver to reach the shipment location.” The shipment location, in Arunapuram, reads on the claimed “merchant location.”
Regarding claim 3, the combination of Arunapuram, Chraibi, and Phillips teaches the following limitations:
“The system of claim 1, wherein the one or more deliverer attributes comprise a means of transportation identifier, a deliverer boundary area, a job match code, a deliverer rating, and a deliverer declaration identifier.” Arunapuram discloses, in para. [0029], “The cost may include, for example,” “the type of equipment the driver is using or hauling while driving to the shipment.” The type of equipment, in Arunapuram, reads on the claimed “means of transportation identifier.”
Regarding claim 4, the combination of Arunapuram, Chraibi, and Phillips teaches the following limitations:
“The system of claim 3, wherein the deliverer declaration identifier comprises a health status declaration for a human functioning as a deliverer.” Arunapuram discloses, in para. [0027], “the simulation engine will take into account the limitations on driving time for the driver, as mandated by local or federal rules and regulations, to better determine the overall time that a shipment will take to be delivered by the driver. For instance, some regulations require that a driver take an eight hour break after no more than ten hours of driving time. Additionally, other regulations may place a cap on the overall driving time a driver can undertake in a week or month.” The data indicating remaining driving hours due to regulations, in Arunapuram, reads on the claimed “health status declaration for a human functioning as a deliverer,” in that such hours are related to human fatigue.
Regarding claim 5, the combination of Arunapuram, Chraibi, and Phillips teaches the following limitations:
“The system of claim 1, wherein the at least one fleet attribute comprises a delivery boundary area.” Arunapuram discloses, in para. [0059], consideration of “Maximum distance between shipments.” The maximum distance establishes a zone around a shipment location, in Arunapuram, which reads on the claimed “delivery boundary area.”
Regarding claim 6, the combination of Arunapuram, Chraibi, and Phillips teaches the following limitations:
“The system of claim 1, wherein the set of delivery task attributes comprises a quantification of a deliverable and a delivery location.” Arunapuram discloses, in para. [0026], “The simulation may include, for example, determining how long it would take the driver to travel to the location(s) of the shipment(s), load the shipment(s) into the equipment (e.g., container or trailer), and then deliver the shipment(s) to their destination(s).” The travel time to the shipment location, in Arunapuram, reads on the claimed “quantification of a deliverable,” and the shipment destination, in Arunapuram, reads on the claimed “delivery location.”
Regarding claim 7, the combination of Arunapuram, Chraibi, and Phillips teaches the following limitations:
“The system of claim 1, wherein the delivery management engine, after receiving a plurality of delivery tasks from a second merchant, wherein the plurality of delivery tasks comprises a group of preplanned deliveries for execution within a time period, generates one or more scheduled delivery routes for execution of the plurality of delivery tasks by one or more deliverers.” Arunapuram teaches, in para. [0034], “The result of the method shown in FIG. 3 is to generate at least one route for the driver to take to deliver the shipments.” Arunapuram teaches, in paras. [0056]-[0058], “the parameters may include:” “1. Maximum number of shipments in string: This is the maximum number of shipments that can be strung together” and “2. Strung shipments maximum duration: The start time of the first shipment in a strung shipment to the end time of the last shipment in the strung shipment cannot exceed the value of this parameter.” The fleet dispatch plan optimization system, in Arunapuram, reads on the claimed “delivery management engine.” Having received requests for the string of shipments, in Arunapuram, read on the claimed “after receiving a plurality of delivery tasks from a second merchant.” The string of shipments and its maximum duration, in Arunapuram, read on the claimed “wherein the plurality of delivery tasks comprises a group of preplanned deliveries for execution within a time period.” The generating of routes for shipments, including the string of shipments, in Arunapuram, reads on the claimed “generates one or more scheduled delivery routes for execution of the plurality of delivery tasks by one or more deliverers.”
Regarding claim 8, the combination of Arunapuram, Chraibi, and Phillips teaches the following limitations:
“The system of claim 1, wherein the user reviews a delivery route prior to execution of a delivery by a deliverer, wherein the delivery route is identified in the delivery management system as a predetermined route, the predetermined route providing a reference for identification of a route deviation by the deliverer.” Chraibi teaches, in para. [0072], “If the present invention determines that more than one route is compatible with the delivery request, the present invention may perform one or more calculations and determine which route is the best fit with the delivery request. At this point the present invention may either automatically match the best-suited courier to the delivery request, or via communication network 108, messaging network 110, or both may communicate the courier identities to the requesting party via device 104 or computing device 112, or both. Chraibi teaches, in para. [0089], “The monitoring function may receive and process information captured by the courier's device. Non-limiting examples of such information may include real-time or near-real-time location data as mediated by GPS, projected times of arrival or delivery, changes to the delivery request(s), and/or other information relating to one or more aspects of the delivery request, the courier's location, or the courier's progress with respect to the delivery request.” The identification of courier routes to requesting parties, in Chraibi, reads on the claimed “wherein the user reviews a delivery route prior to execution of a delivery by a deliverer, wherein the delivery route is identified in the delivery management system as a predetermined route.” The combination of the identification of the selected courier and route, with the location monitoring by GPS, in Chraibi, reads on the claimed “the predetermined route providing a reference for identification of a route deviation by the deliverer.” The rationales for combining the teachings of the cited references, in the rejection of independent claim 1, also apply to this rejection of claim 8.
Claims 9-14 are rejected under 35 U.S.C. 103 as being unpatentable over Arunapuram, in view of Chraibi.
Regarding independent claim 9, while the claim is of different scope relative to independent claim 1, the claim recites limitations similar to the limitations recited by claim 1. As such, claim 9, like claim 1, is rejected under 35 USC 103, as obvious in view of the combination of Arunapuram and Chraibi, for the same reasons the combination was cited in the rejection of claim 1. Further, limitations of claim 9 that are not also found in claim 1, are taught by the combination of Arunapuram and Chraibi. For example, Arunapuram discloses, in its abstract, “a plurality of drivers,” that reads on the claimed “plurality of drivers.” Arunapuram discloses, in para. [0003], “Companies that sell or deliver goods,” and “many companies utilize both private carriers and common carriers to transport their shipments” in para. [0004], wherein the companies read on the claimed “first customer.” Arunapuram discloses, in para. [0018], “database system 30 may store information related to drivers, such as their available hours, locations, restrictions, etc.,” wherein the information related to drivers reads on the claimed “driver profile,” and driver hours and restrictions read on the claimed “a first capability and a second capability.”
Regarding claim 10, the combination of Arunapuram and Chraibi teaches the following limitations:
“The system of claim 9, wherein the first capability of the driver profile comprises at least one identifier indicating a delivery task performance capacity.” Arunapuram discloses, in para. [0018], “database system 30 may store information related to drivers, such as their available hours, locations, restrictions, etc.” The driver’s available hours data, in Arunapuram, reads on the claimed “at least one identifier indicating a delivery task performance capacity.”
Regarding claim 11, the combination of Arunapuram and Chraibi teaches the following limitations:
“The system of claim 9, wherein the second capability of the driver profile comprises at least one of a driver skill, a driver preference, a driver certification, a job match code, or a driver limitation.” Arunapuram discloses, in para. [0018], “database system 30 may store information related to drivers, such as their available hours, locations, restrictions, etc.” The driver’s available hours data, in Arunapuram, reads on the claimed “driver limitation.”
Regarding claim 12, the combination of Arunapuram and Chraibi teaches the following limitations:
“The system of claim 9, wherein the delivery management engine allocates the first delivery task based on one or more of a job match code and a delivery task optimization determination.” Arunapuram discloses, in para. [0019], “a fleet dispatch module 16, which can provide the functionality for determining the most optimal assignment of drivers to shipments.” The fleet dispatch module, in Arunapuram, reads on the claimed “delivery management engine.” The determining of optimal assignments, in Arunapuram, reads on the claimed “allocates the first delivery task based on” “a delivery task optimization determination.”
Regarding claim 13, the combination of Arunapuram and Chraibi teaches the following limitations:
“The system of claim 12, wherein the delivery task optimization determination is based on a plurality of delivery factors comprising a delivery route distance, a driver rating, a delivery physical parameter, a delivery regulatory limitation, and a delivery time.” Arunapuram teaches, in para. [0056], “a plurality of parameters or constraints that can be applied when determining the optimized driver assignment and/or route for the shipments,” which reads on the claimed “delivery task optimization determination.” Arunapuram teaches, in paras. [0056]-[0061], “parameters” that read on the claimed “plurality of delivery factors.” For example, the “Maximum distance between shipments,” of para. [0059] of Arunapuram, reads on the claimed “delivery route distance” and “delivery physical parameter;” the “driver can only work 10 hours during a day under state or federal regulations,” of para. [0056] of Arunapuram, reads on the claimed “driver rating” and “delivery regulatory limitation;” the “equipment type,” of para. [0061] of Arunapuram, reads on the claimed “delivery physical parameter;” and the “Maximum time between shipments,” of para. [0060] of Arunapuram, reads on the claimed “delivery time.” See also, para. [0029] of Arunapuram, which teaches aspects of a “rating engine” and “rating components,” that read on the claimed “driver rating.”
Regarding claim 14, the combination of Arunapuram and Chraibi teaches the following limitations:
“The system of claim 9, wherein monitoring the execution of the first delivery task comprises a real time tracking of a location of the first driver performing the first delivery task, reporting the location of the first driver to the first customer, reporting the location of the first driver to the recipient of the first delivery task, and recording a proof of delivery at a completion of the first delivery task.” Chraibi teaches, in para. [0016], “the term “user” may refer to either a courier or a requesting party, or any other user of the present invention.” Chraibi teaches, in para. [0022], “one or more elements of information are available from or presented on the map screen, in addition to route information. Such information could include, by way of illustration and not limitation, information such as the location, identity, direction of travel, status, or other aspects of a courier, a requesting party, another user, an item, person, or thing, affiliated business, drop off or pickup points, alternative routes, user ratings, or any other aspect of the present invention capable of presentation on a map screen.” Chraibi teaches, in para. [0035], “real-time tracking features, such as by way of illustration and not limitation, wherein a user may view another user's location, the status of a delivery request.” The determining of location and direction of travel, via the real-time tracking features, in Chraibi, reads on the claimed “wherein monitoring the execution of the first delivery task comprises a real time tracking of a location of the first driver performing the first delivery task, reporting the location of the first driver to the first customer, reporting the location of the first driver to the recipient of the first delivery task.” Chraibi teaches, in its abstract, to “monitor the completion of the delivery request.” Chraibi teaches, in its claim 1, “(l) Receiving, from the first computing device, at least one status update concerning the courier's progress regarding one or more tasks required to complete the at least one delivery request; (m) Communicating, to the second computing device, the at least one status update; (n) Receiving, from the first computing device, at least one completion notice that the at least one delivery request is complete; and (o) Communicating, to the second computing device, the at least one completion notice.” The receiving of the completion notice, in Chraibi, reads on the claimed “recording a proof of delivery at a completion of the first delivery task.” The rationales for combining the teachings of the cited references, in the rejection of independent claims 1 and 9, also apply to this rejection of claim 14.
Claims 15 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Arunapuram, in view of U.S. Pat. App. Pub. No. 2018/0349849 A1 to Jones et al. (“Jones”), and further in view of Chraibi.
Regarding independent claim 15, Arunapuram discloses the following limitations:
“One or more non-transitory computer-readable storage media having instructions stored thereon that, when executed by one or more processors, cause the one or more processors to” perform elements listed below. Arunapuram discloses, in para. [0006], “One embodiment is directed to a computer program, embodied on a computer readable medium. The computer program is configured to control a processor to perform a process.”
“Receive one or more delivery parameters describing characteristics associated with a task type, wherein the one or more delivery parameters include at least one key parameter.” Arunapuram teaches, in para. [0026], “At 200, the method includes retrieving or receiving data from database system 30. The data may include, for example, shipments and drivers.” Arunapuram teaches, in para. [0028], “a shipment may have a deadline by which it must be delivered to its destination.” Receiving the shipment data, in Arunapuram, reads on the claimed “receive one or more delivery parameters describing characteristics associated with a task type.” The shipment data including deadlines, in Arunapuram, reads on the claimed “wherein the one or more delivery parameters include at least one key parameter.” See also, para. [0061] of Arunapuram, for other exemplary parameters.
“Receive task information for a specific task of the task type, wherein the task information includes a location.” Arunapuram teaches, in para. [0029], “The cost may include, for example, the time it would take the driver to reach the shipment location, the type of equipment the driver is using or hauling while driving to the shipment, the fuel costs associated with reaching the shipment location and then delivering the shipment to its final destination, along with any intermediate stops.” Receiving information about shipment delivery costs, in Arunapuram, reads on the claimed “receive task information for a specific task of the task type.” The shipment location and destination information, in Arunapuram, reads on the claimed “wherein the task information includes a location.”
Jones teaches limitations below of independent claim 15 that do not appear to be explicitly taught in their entirety by Arunapuram:
“Execute a machine learning model specific to the at least one key parameter using the task information to generate a delivery assignment for the specific task, the delivery assignment including an identifier identifying an individual.” Arunapuram discloses, in its abstract, “determining, using a simulation engine for example, the most cost effective assignment of one of the drivers to at least one of the shipments.” The assigning of drivers to shipments, in Arunapuram, reads on the claimed “generate a delivery assignment for the specific task, the delivery assignment including an identifier identifying an individual.” Arunapuram does not appear to disclose use of machine learning. Jones teaches, in para. [0238], “finding a carrier for the load.” Jones teaches, in para. [0261], “Driver or TSP provided profile data are also used when ranking loads.” Jones teaches, in para. [0295], “Machine learning is used to determine non-user defined preferences and add to the driver's profile for filtering and ranking. These become inferred positive and negative preferences. The use of machine learning, in Jones, when applied in Arunapuram, reads on the claimed “execute a machine learning model specific to the at least one key parameter using the task information.”
“Update the machine learning model based on monitoring the at least one key parameter.” Jones teaches, in para. [0295], “Machine learning is used to determine non-user defined preferences and add to the driver's profile for filtering and ranking.” Jones teaches, in para. [0296], “Learn driver positive preferences,” and “Learn driver negative preferences” in para. [0297].” The learning of preferences within the machine learning, of Jones, reads on the claimed “update the machine learning model based on monitoring the at least one key parameter.”
Jones describes, in its abstract, matching a demand for transportation services with the capacity to provide the transportation services, similar to the claimed invention and to Arunapuram. It would have been obvious to a person having ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the fleet dispatch optimization processes, of Arunapuram, to include use of the machine learning processes, of Jones, to facilitate filtering and ranking of transportation service offerings, as taught by Jones (see para. [0032]). It also would have been obvious to a person having ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the optimization processes of Arunapuram, to include the machine learning and updating, of Jones, for improved filtering and ranking with respect to shipments and schedules, as taught by Jones (see para. [0295]).
Chraibi teaches limitations below of independent claim 15 that do not appear to be explicitly taught in their entirety by the combination of Arunapuram and Jones:
“Monitor completion of the specific task by the individual, wherein monitoring completion of the specific task includes monitoring the at least one key parameter.” Chraibi teaches, in its abstract, to “monitor the completion of the delivery request.” Chraibi teaches, in para. [0035], “real-time tracking features, such as by way of illustration and not limitation, wherein a user may view another user's location, the status of a delivery request.” Chraibi teaches, in its claim 1, “(l) Receiving, from the first computing device, at least one status update concerning the courier's progress regarding one or more tasks required to complete the at least one delivery request; (m) Communicating, to the second computing device, the at least one status update; (n) Receiving, from the first computing device, at least one completion notice that the at least one delivery request is complete; and (o) Communicating, to the second computing device, the at least one completion notice.” The monitoring of completion of the delivery request, in Chraibi, reads on the claimed “monitor completion of the specific task by the individual.” Monitoring the status of the task, in Chraibi, reads on the claimed “wherein monitoring completion of the specific task includes monitoring the at least one key parameter.”
Chraibi describes, in its abstract, arranging delivery services, similar to the claimed invention and to the combination of Arunapuram and Jones. It would have been obvious to a person having ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the shipping, of the combination of Arunapuram and Jones, to include the monitoring of deliveries of the shipments, as in Chraibi, to provide updates on courier progress, allowing parties to take additional actions in response, as taught by Chraibi (see paras. [0089] and [0090]).
Regarding claim 16, the combination of Arunapuram, Jones, and Chraibi teaches the following limitations:
“The one or more non-transitory computer-readable storage media of claim 15, wherein updating the machine learning model includes: executing an A/B test to analyze the delivery assignment, wherein executing the A/B test includes monitoring the at least one key parameter associated with a second specific task.” Jones teaches, in para. [0298], “Show specific loads for the purposes of determining driver preferences: e.g., show three different equipment types in the first three loads to determine their equipment preferences, show three different destination regions with the same origin to determine a geographical preference. Get the driver to reveal their behaviors by their positive and negative responses to contrasting loads.” The determining of preferences based on contrasting loads, in Jones, reads on the claimed “executing an A/B test to analyze the delivery assignment.” The geographical preferences, tied to distances, in Jones, read on the claimed “wherein executing the A/B test includes monitoring the at least one key parameter associated with a second specific task.” See also the “linear search” described in para. [0317] of Jones, as another “A/B test.”
“Comparing the at least one key parameter associated with the second specific task to the at least one key parameter associated with specific task to select a preferred delivery assignment.” See the passages of Jones cited in the immediately preceding bullet point. The comparing of characteristics of contrasting loads, wherein each of the loads can have a multitude of parameters (see para. [0239] of Jones), reads on the claimed “comparing the at least one key parameter associated with the second specific task to the at least one key parameter associated with specific task to select a preferred delivery assignment.”
“Updating the machine learning model using the preferred delivery assignment.” The learning of “driver positive preferences” and “driver negative preferences,” involving the use of “contrasting loads,” as part of the “Machine learning,” of Jones (see paras. [0295]-[0298]), reads on the claimed “updating the machine learning model using the preferred delivery assignment.” The rationales for combining the teachings of the cited references, in the rejection of independent claim 15, also apply to this rejection of claim 16.
Claim 17 is rejected under 35 U.S.C. 103 as being unpatentable over Arunapuram, in view of Jones, further in view of Chraibi, and further in view of WIPO Int’l Pub. No. WO 2017/177274 A1 to Meij (“Meij”).
Regarding claim 17, Meij teaches limitations below that do not appear to be explicitly taught in their entirety by the combination of Arunapuram, Jones, and Chraibi:
“The one or more non-transitory computer-readable storage media of claim 16, wherein the instructions further cause the one or more processors to: receive, from at least one of (i) a vibration sensor associated with the individual or (ii) a timer function associated with the specific task, a measurement associated with completion of the specific task by the individual; and assign a value to at least one of the at least one key parameter based on the measurement.” Meij teaches, in para. [0011], “submission of the electronic order by a customer via the customer personal computing device operating compliant software triggering initialisation of a timer to time the period between the submission of the electronic order to the central server processing system and the arrival of the ordered goods at the location of the delivery location as ascertained utilising real time or near real time location of a delivery vehicle tasked with delivery of the ordered goods.” Meij teaches, in para. [0014], “Once the delivery vehicle reaches the delivery location as determined by the real-time tracking of the vehicle location and for example, determined by a comparison of the delivery vehicle location with the delivery location, the timer will normally be stopped. At this time, a comparison of the time taken from submission of the order to delivery can be compared with the predetermined time allowed for the delivery.” Meij teaches, in para. [0015], “if the time taken is greater than the predetermined time allowed, then the system will determine that there has been non-compliance with the deadline.” Use of the timer at submission of the order, in Meij, reads on the claimed “receive, from” “(ii) a timer function associated with the specific task by the individual.” The determining of differences between the time taken and predetermined time allowed, to identify compliance or non-compliance, in Meij, reads on the claimed “assign a value to at least one of the at least one key parameter based on the measurement.”
Meij describes, in its abstract, monitoring the delivery of orders, similar to the claimed invention and to the combination of Arunapuram, Jones, and Chraibi. It would have been obvious to a person having ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the delivery monitoring, of the combination of Arunapuram, Jones, and Chraibi, to include use of the timer, of Meij, to determine compliance and incentives customers to remain loyal, as taught by Meij (see para. [0015]).
Claims 18-20 are rejected under 35 U.S.C. 103 as being unpatentable over Arunapuram, in view of Jones, further in view of Chraibi, and further in view of U.S. Pat. App. Pub. No. 2010/0250446 A1 to Mackenzie et al. (“Mackenzie”).
Regarding claim 18, Mackenzie teaches limitations below that do not appear to be explicitly taught in their entirety by the combination of Arunapuram, Jones, and Chraibi:
“The one or more non-transitory computer-readable storage media of claim 15, wherein generating the delivery assignment includes: retrieving a plurality of deliverer characteristics associated with a plurality of deliverers.” Mackenzie teaches, in para. [0028], “driver qualifications (license type, on-time performance, language, and so forth).” The use of drive qualification, in Mackenzie, reads on the claimed “retrieving a plurality of deliverer characteristics associated with a plurality of deliverers.”
“Weighting one or more of the plurality of deliverer characteristics based on the one or more delivery parameters to generate a deliverer description.” Mackenzie teaches, in para. [0028], “In the valuation matrix, preferences are weighted and the score of a given opportunity is valued based on that weighting. Preferences to be weighted can include any of the factors in the system including, but not limited to, driver qualifications (license type, on-time performance, language, and so forth).
“Generating a plurality of scores based on the deliverer description associated with each of the plurality of deliverers.” Mackenzie teaches, in para. [0028], “The valuation matrix may encompass all of the actor interactions. Therefore, the suitability of the carrier 20 for a given load 18 may be evaluated (e.g., how well the carrier 20 meet the requirements of the load 18) and vice versa (e.g., how suitable is the load 18 for the carrier 20, what the carrier 20 gains by carrying this load 18, and so forth).” Mackenzie teaches, in para. [0042], “Numerical assignment is based on the above-mentioned valuation matrix. The manual weightings that go into the valuation matrix may be dynamic and may be changed to meet any short-term need. The net result is the score given to the potential transaction.” The generating of entries in the valuation matrix, and/or the generating of transaction scores based thereon, in Mackenzie, read(s) on the claimed “generating a plurality of scores based on the deliverer description associated with each of the plurality of deliverers.”
“Selecting the identifier based on the plurality of scores.” Mackenzie teaches, in para. [0042], “The user may be provided with the top choices (e.g., those choices that scored highest on the valuation matrix). As such, the freight commerce system 10 may enable automated discovery of collaboration opportunities.” Mackenzie teaches, in its claim 11, “providing carriers and shippers with a recommendation list based at least in part on the real-time data and the preference data.” The selecting of entities for collaboration opportunities, based on the highest scores, in Mackenzie, reads on the claimed “selecting the identifier based on the plurality of scores.”
Mackenzie describes freight commerce (see abstract) including organizing shipments and schedules (see para. [0002]), similar to the claimed invention and to the combination of Arunapuram, Jones, and Chraibi. It would have been obvious to a person having ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the parameters of the combination of Arunapuram, Jones, and Chraibi, to include the weightings, preferences, and scores, of Mackenzie, to help evaluate the suitability of potential transactions, as taught by Mackenzie (see para. [0049]).
Regarding claim 19, the combination of Arunapuram, Jones, Chraibi, and Mackenzie teaches the following limitations:
“The one or more non-transitory computer readable storage media of claim 18, wherein receiving the task information for the specific task includes: retrieving information associated with the location from a third party application programming interface (API).” Jones teaches, in para. [0082], “The information is combined with location information from the driver's communication device or from an external source. This allows the information parsed from the message to be associated with the location information.” Jones teaches, in para. [0083], “If information from a driver's electronic logbook or from a vehicle electronic logbook is available, this data can also be assimilated into the parsed information” and “The electronic logbook information may be directly transmitted, or may be relayed through an Electronic Logging Device (ELD) or an Application Data Interface (API) on a portable communication device.” The receiving of information via the API, in Jones, reads on the claimed “retrieving information associated with the location from a third party application programming interface (API).” Because drivers are the ones that will be going to locations, information pertaining to the drivers is “associated with” the locations. Additionally or alternatively, Jones teaches using the API for any type of information from the combination of Arunapuram, Chraibi, and Mackenzie.
“Updating the task information based on the information retrieved from the third party API.” See the immediately preceding bullet point for relevant passages from Jones. The assimilating of the electronic logbook information with the parsed information associated with location information, in Jones, reads on the claimed “updating the task information based on the information retrieved from the third party API.” It would have been obvious to a person having ordinary skill in the art, before the effective filing date of the claimed invention, to have provided the hours of service regulations of the combination of Arunapuram, Chraibi, and Mackenzie, to accept API logbook data, as in Jones, to help ensure that driver availability is adjusted based on hours of work, as taught by Jones (see para. [0083]), and as identified as an important parameter in Arunapuram (see para. [0023]).
Regarding claim 20, the combination of Arunapuram, Jones, Chraibi, and Mackenzie teaches the following limitations:
“The one or more non-transitory computer-readable storage media of claim 18, wherein the plurality of deliverer characteristics include at least one of (i) a vehicle type associated with a deliverer, (ii) a delivery history of the deliverer, (iii) a compensation rate of the deliverer, (iv) an availability of the deliverer, or (v) a skill-set of the deliverer.” Mackenzie teaches, in para. [0028], “driver qualifications (license type, on-time performance, language, and so forth).” The driver language, in Mackenzie, reads on the claimed “skill-set of the deliverer.” The rationales for combining the teachings of the cited references, in the rejection of claim 18, also apply to this rejection of claim 20.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Such prior art includes the following:
U.S. Pat. No. 10,467,562 B1 to Mo et al. describes, “FIG. 3 is a diagrammatic illustration of a conventional shipping area including segmented fixed delivery regions, each of which is assigned an individual delivery worker to make deliveries” and “As shown in FIG. 4, a database 401 includes geodata 402 and historical delivery data 404” (see col. 13, ll. 10-13, 31, and 32).
U.S. Pat. No. 10,740,716 B1 to Souliotis et al. describes a system for coordinating physical transport of an object utilizing artificial intelligence (see abstract), involving the use of machine learning, which is mentioned repeatedly throughout.
U.S. Pat. App. Pub. No. 2015/0161564 A1 to Sweeney et al. describes, in para. [0027], requesting “a delivery service,” and “rules 167 can also specify prioritizing capable drivers based on one or more of” a list of parameters, in para. [0059]. 
U.S. Pat. App. Pub. No. 2018/0003516 A1 to Khasis describes methods and systems for detecting and verifying route deviations (see title).
U.S. Pat. App. Pub. No. 2018/0247261 A1 to Smith et al. describes, “In an embodiment in which delivery service 30 is a third party service provider, delivery server 28 may communicate with a third party server 33 to communicate order details to the third party server 33 and to receive notifications or messages from the third party server 33 and delivery service 30” and “Delivery server 28 may include an application programming interface (API) of third party server 33 that enables delivery server 28 to receive real-time updates regarding whether a delivery request has been accepted, a location of a delivery vehicle, an estimated time of arrival (ETA) of the delivery vehicle at the store, etc.” (see para. [0040]).
U.S. Pat. App. Pub. No. 2019/0130354 A1 to Han et al. describes, in para. [0087], a “batching process” involving “multiple deliveries along a more efficient route.”
U.S. Pat. App. Pub. No. 2019/0325389 A1 to Dearing describes, in para. [0036], “The dynamic router 130 is further configured to generate routing instructions for each item, which have been optimized for one or more of the above variables, and group the individual items into one or more of the optimized routes.” 
U.S. Pat. App. Pub. No. 2020/0184418 A1 to Shah et al. describes a computer-implemented method and system for sequencing of a plurality of shipments in order of delivery (see abstract).
U.S. Pat. App. Pub. No. 2020/0202296 A1 to Sandberg et al. describes scoring based on “Overall actual timing for the delivery/pickup process compared to projected time” (see para. [0132]), and “Any major deviation(s) from the scheduled driving instructions” (see para. [0134]).
CA Pat. App. Pub. No. 3 034 405 A1 to Wang describes, “A method for providing a customized platform for facilitating prescheduling transport and delivery services based on estimated driver availability and compatibility with individual customers” (see abstract), and “historical data” including “driver's rating (e.g., user rating, number of times he/she has cancelled trips and/or been rejected or blacklisted by customers, etc.)” (see para. [0102]).
WIPO Int’l Pub. No. WO 2019/143485 A1 to Laury et al. describes, “boundaries based on” the pickup locations 208” (see para. [0026]), and use of a “machine learning algorithm” (see para. [0096]).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THOMAS Y. HO, whose telephone number is (571)270-7918. The examiner can normally be reached Monday through Friday, 9:30 AM to 5:30 PM Eastern.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jerry O'Connor, can be reached at 571-272-6787. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/THOMAS YIH HO/Examiner, Art Unit 3624                                                                                                                                                                                                        
/MEHMET YESILDAG/Primary Examiner, Art Unit 3624